Citation Nr: 1638749	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  13-10 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for schizophrenic disorder, residual type (schizophrenic disorder), greater than 50 percent disabling for the period prior to March 4, 2016, and greater than 70 percent disabling for the period beginning on March 4, 2016.

2.  Entitlement to an increased rating for a lumbar strain, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating, based on individual unemployability, due to service-connected disabilities, prior to March 4, 2016.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1972 to July 1974.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In An April 2006 rating decision, the RO granted an increased rating of 70 percent for schizophrenic disorder, residual type, competent, effective March 4, 2016.  The issue of an increased rating for schizophrenic disorder, residual type, competent greater than 70 percent, and for the period prior to March 4, 2016, remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

Because the Veteran claims that he is unemployable due to his service-connected disabilities, the issue of entitlement to a TDIU has been raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (request for a TDIU, either stated or implied by a fair reading of the claim or of the evidence of record, is not a separate claim for benefits, but part of the claim for increase).  Given the award of a total schedular rating for his psychiatric impairment as of March 4, 2016, the issue of entitlement to a TDIU is moot after this date. However, entitlement prior to March 4, 2016, needs to be addressed. 

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to a TDIU for the period prior to March 4, 2016, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period prior to March 4, 2016, the Veteran's schizophrenic disorder was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).

2.  For the period beginning March 4, 2016, the Veteran's schizophrenic disorder is manifested by total occupational and social impairment.

3.  The Veteran's lumbar strain is manifested by forward flexion of no less than 75 degrees and combined range of motion of the thoracolumbar spine of no less than 245 degrees; there is no evidence of intervertebral disc syndrome, associated neurological deficit or ankylosis.


CONCLUSIONS OF LAW

1.  For the period prior to March 4, 2016, the criteria for a rating in excess of 50 percent for schizophrenic disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  For the period beginning March 4, 2016, the criteria for a 100 percent rating for schizophrenic disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 
38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2015).

3.  The criteria for a rating in excess of 10 percent for the lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.71a, Diagnostic Codes 5235-5243 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).
Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2015).
In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In both initial rating claims and normal increased rating claims, the Board must discuss whether any "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Schizophrenic Disorder

Under Diagnostic Code 9205, a 50 percent rating is warranted if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411. 

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A score ranging from 31 to 40 is appropriate where there is "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work."  Id.  

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.  

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships."  Id.  

Analysis

The Veteran was originally granted service connection for schizophrenia in a 1975 rating decision.  A 100 percent evaluation was assigned, effective September 13, 1974.  His evaluation was subsequently reduced to 0 percent, effective February 1, 1984, and increased again to 50 percent, effective May 1, 1987.  The Veteran's current claim for an increased rating was submitted in April 2010.  In response to his claim for an increased rating, the Veteran was afforded a VA examination in October 2010.  Based on the results from the October 2010 examination, the 50 percent rating for schizophrenic disorder was continued in a December 2010 rating decision.  The Veteran has appealed this rating.

The Veteran was scheduled for another VA examination in January 2013, but he failed to report.  In the Board's August 2015 remand, it was noted that the Veteran had changed his address several times and possibly did not receive notice of the January 2013 examination.  As such, he was scheduled for another VA examination in March 2016, which he attended.  Based on the results of the March 2016 examination, in an April 2016 rating decision, the evaluation for schizophrenic disorder was increased to 70 percent, effective March 4, 2016, the date of the examination.

Period Prior to March 4, 2016

The Board finds that a rating in excess of 50 percent is not warranted prior to March 4, 2016 because the evidence during this period does not show that the Veteran's symptoms equate in severity, frequency or duration to occupational and social impairment with deficiencies in most areas, such as family relations, mood, school, work, thinking or judgment.  

In this regard, on VA examination in October 2010, the Veteran's major symptoms were depressed mood and anxiety that was demonstrated by panic attacks during certain limited situations, i.e. traveling by air and sea and driving at night.  Otherwise, he was oriented to person and place and thought content and process was unremarkable.  He presented at that time with full affect and hesitant, but coherent speech.  There were no delusions or hallucinations.  Remote, recent and immediate memory was normal.  He had no problems with activities of daily living due to his mental disorder.  He was noted to be competent and able to manage financial affairs for VA purposes.  The examiner gave a diagnosis of depressive disorder and anxiety disorder not otherwise stated.  The Board also finds that although the Veteran may have experienced difficulty in adapting to stressful circumstances (including work or a worklike setting); the evidence does not show that he was unable to establish and maintain effective relationships, and there was no indication at that time that the Veteran was unable to work or was totally socially impaired due to his mental disorder.  In this regard, the Veteran reported that he had not worked since his discharge from the Army in 1974, due to his mental disorder and back disability.  However, the October 2010 examiner noted that there was no information to indicate that the Veteran was unemployable due to his mental disorder, meaning there was no evidence showing that he had been fired or denied employment due to his psychiatric disability.  

With regard to social functioning, the Veteran reported that he had never married and that he did not have children; however, he was in a relationship, although they argued.  He also reported having three friends.  The examiner also noted that the Veteran's GAF score at that time was 60, which was indicative of mild/moderate impairment in occupational or social functioning, and not severe enough to prevent an individual from working.  The examiner concluded that the Veteran's symptoms were indicative of an occasional decrease in work efficiency, with intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but with generally satisfactory functioning.  

VA treatment records from the Mayaguez VA Outpatient Clinic in San Juan and the VA Medical Center in Tampa, Florida dated from March 2004 to October 2010 show that the Veteran was treated for depression, a mood disorder and schizophrenia, and note a history of bipolar disorder and anxiety disorder.  They also show that he was prescribed anti-depressants and anti-anxiety medication.  VA treatment records dated from July 2011 to February 2012 show that in 2011, the Veteran was oriented, alert, attentive, cooperative and reasonably groomed.  Speech had a normal rate and rhythm.  His affect was congruent with his mood, which was depressed.  Insight was limited and recent memory was impaired.  While these records show that the Veteran was suffering with depression and anxiety, and that he had some memory impairment and limited insight or understanding; they do not indicate that he was unable to function independently, appropriately and effectively.  Furthermore, although he endorsed major depressive symptoms, including pessimism, agitation, irritability and moderate symptoms of loss of pleasure, loss of interest, worthlessness, changes in sleeping pattern and mild symptoms of sadness, guilt, self-loathing, crying, indecisiveness, concentration difficulties, and fatigue, during VA outpatient treatment form February 2012 to January 2013; there is no allegation or evidence of impaired impulse control, periods of violence or persistent danger of hurting self or others.  Furthermore, although these symptoms are indicative of severe impairment in thought processes; there is no evidence of impairment of communication or speech, persistent delusions or hallucinations, spatial disorientation, grossly inappropriate behavior, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name.  Nor is there any evidence of suicidal ideation or obsessional rituals which interfere with routine activities. Given that the Veteran failed to report for his 2013 examination, there is no evidence other than the available VA treatment records regarding the severity of his condition at this time, and a decision must be made on the available evidence. 38 C.F.R. § 3.655 (2016).

In summary, the Board finds that the Veteran may have demonstrated some of the symptoms required for a rating in excess of 50 percent for his schizophrenic disorder.  However, his major symptoms during this period appear to be depression, manifested by disparaging thoughts and feelings, intermittent anxiety, and some memory loss.  Therefore, the Board finds that his symptoms more nearly approximate the criteria for a 50 percent rating and are not of sufficient severity, frequency or duration to equate to occupational and social impairment with deficiencies in most areas, such as family relations, mood, school, work, thinking or judgment.  While he does have deficiencies in some of these areas, such as family relations and mood, the record does not show consistent deficiencies in thinking, school, work or mood to warrant the higher rating. Accordingly, the Board finds that a rating in excess of 50 percent for schizophrenic disorder is not warranted prior to March 4, 2016.

Period Beginning March 4, 2016

The Board finds that a 100 percent total rating is warranted beginning March 4, 2016.  In this regard, the March 4, 2016 VA examiner concluded that the Veteran's functioning had worsened as a result of his psychiatric condition in that he was unable to work or maintain meaningful social relationships (still single, never married, childless), and that he presented with neglect of personal appearance and hygiene, persistent hallucinations, and impaired judgement.  Based on these clinical findings, specifically, the noted total occupational and social impairment, the Board finds that, resolving all doubt in the Veteran's favor, a 100 percent rating is warranted for this period.

Lumbar Strain

Under 38 C.F.R. § 4.71a , Diagnostic Codes 5235 to 5242, the following criteria apply to disability of the spine with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. The criteria, in pertinent part, are as follows: 

Unfavorable ankylosis of the entire spine............... 100 

Unfavorable ankylosis of the entire thoracolumbar spine.... 50 

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.................................................. 40 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis................................................................... 20 

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees but not greater than 235 degrees; or, muscle spasm or guarding or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height................................................................... 10 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.)  For VA compensation purposes, ... [n]ormal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4. 40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2015).

Analysis

The Veteran was originally granted service connection for low back syndrome in a 1974 rating decision.  A 10 percent evaluation was assigned, effective July 25, 1974.  His current claim for an increased rating was received in April 2010.

Based on the criteria noted above, in order to warrant a rating in excess of 10 percent, the Veteran's low back disability must be manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (Diagnostic Code 5235-5242); or incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months (Diagnostic Code 5243). 

On VA examination in October 2010, the Veteran reported intermittent, moderate right low back pain with radiating symptoms to the right leg.  He also reported incapacitating episodes of back pain five to six times in the previous 12 months, which lasted a few hours, and were relieved by heat or cold packs, aspirin, Motrin and resting in bed.  He reported that he was able to walk more than 1/4 mile, but less than 1 mile.  On physical examination, posture and gait were normal and there were no abnormal spinal curvatures or ankylosis.  There was spasm, guarding, tenderness, but not severe enough to be responsible for abnormal gait or abnormal spinal contour.  There was also pain with motion, but no atrophy or weakness.  During range of motion, flexion was to 75 degrees, extension to 20 degrees, left lateral flexion to 30 degrees, left lateral rotation to 45 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 45 degrees.  As noted, there was objective evidence of pain on motion, and pain following repetitive motion, but there were no additional limitations after repetitive motion.  Neurological examination was normal for the right and left lower extremities, and the examiner noted that there was no evidence of incapacitating episodes due to intervertebral disc syndrome (IVDS).  The examiner also noted that the low back disability had a moderate impact on daily chores, a mild impact on travel, recreation and shopping, a moderate impact on exercises and sports, and no impact on activities of daily living.

During his most recent VA spine examination in January 2016, the Veteran complained of chronic low back pain when it rains.  He denied any flare-ups of low back pain or any functional loss or functional impairment of the lumbar spine, even with repetitive use.  Range of motion was normal and there was no evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the lumbar spine.  The examiner noted that there was no additional loss of function or range of motion after repetitive use testing.  The examiner also noted that he was unable to determine without mere speculation whether pain, weakness, fatigability or incoordination significantly limit functional ability with repeated use over a period of time.  However, as noted above, the Veteran denied any flare-ups of back pain or functional loss or functional impairment of the lumbar spine, even with repetitive use.  Therefore, the Board finds that it is reasonable to assume that pain, weakness, fatigability or incoordination do not significantly limit functional ability with repeated use over time.  There was no guarding, muscle spasm, muscle atrophy or ankylosis, and muscle strength testing was normal.  There were no neurological abnormalities, including radiculopathy, and no evidence of IVDS with incapacitating episodes requiring bedrest.  He was diagnosed with a lumbosacral strain.

This evidence reflects that for this period, the Veteran was able to flex forward well beyond 60 degrees and had a combined range of motion far in excess of 120 degrees.  There was also no evidence on VA examination or anywhere else in the record of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, or any neurological deficits.  Furthermore, neurological examination in October 2010 and January 2016 were normal.  The evidence is therefore also against a separate rating for neurologic impairment associated with the Veteran's low back disability.  Consequently, the Board finds that a rating in excess of 10 percent is not warranted under the general rating formula.
Furthermore, in regards to DeLuca criteria, the October 2010 and January 2016 VA examiners acknowledged that during repetitive testing, there was no additional loss of motion and the October 2010 examiner noted that there were no additional limitations after repetitive testing.  Furthermore, on examination in January 2016, the Veteran specifically denied any flare-ups of low back pain or any functional impairment due to the low back disability.  Moreover, there is no medical evidence to show that there is any additional loss of motion of the lumbar spine due to pain or flare-ups of pain, supported by objective findings, or due to excess fatigability, weakness or incoordination, to a degree that supports a rating in excess of 10 percent.  A higher rating would therefore not be warranted on the basis of functional impairment.  Cf. DeLuca, 38 C.F.R. §§ 4.40 , 4.45.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321 (b)(1) (2015).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's low back disability, as discussed above, is manifested by complaints of intermittent pain and slight limitation of motion, with radiculopathy into the lower extremities.  This symptomatology is contemplated by the rating criteria applied in this case.  The Veteran has reported that he is unemployable due to his low back disability and other service-connected disabilities.  This is addressed further in the discussion of the issue of entitlement to a TDIU being remanded below.  Nevertheless, the Board notes that to the extent that the Veteran has reported that he has missed work due to his low back disability, the assigned ratings are intended to compensate for the average impairment of earning capacity, and his missed work was due to symptoms contemplated by the rating schedule and not an unusual or exceptional disability picture.  38 C.F.R. § 4.1 (2015).  Moreover, the Board notes that the rating schedule contemplates the effects of the disability on the Veteran's ability to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2015).  In addition, there is no evidence of record showing that he has been hospitalization due to his low back disability.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Accordingly, referral for consideration of 38 C.F.R. § 3.321 (b)(1) is not warranted in this case.

Duties to Notify and Assist

There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015). 

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A (c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159 (c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.


ORDER

For the period prior to March 4, 2016, a disability rating in excess of 50 percent for schizophrenic disorder, is denied.

For the period beginning March 4, 2016, a 100 percent rating is granted for schizophrenic disorder.

A disability rating in excess of 10 percent for the lumbar strain, is denied.


REMAND

The Court has held that TDIU is an element of all claims for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2015).

TDIU ratings may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2015).  However, even when the percentage requirements are not met, entitlement to a total rating, on an extraschedular basis, may nonetheless be granted, in exceptional cases, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  
38 C.F.R. §§ 3.321 (b), 4.16(b). 

In determining whether an individual is unemployable by reason of service-connected disabilities, consideration must be given to the type of employment for which the Veteran would be qualified.  Such consideration would include education and occupational experience. 

For a Veteran to prevail on a total rating claim, the record must reflect some factor which takes his or her case outside of the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2015).  The sole fact that a Veteran happens to be unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose, supra, at 363; 38 C.F.R. § 4.16 (a).  

The fact that a Veteran is unemployed is generally insufficient to demonstrate that he is considered "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

Where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155 (a) (2015) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

The Veteran is service-connected for schizophrenic disorder, residual type, competent, evaluated as 100 percent disabling from July 25, 1974 to April 30, 1987, as 50 percent disabling from May 1, 1987 to March 3, 2016, and with the grant of an increased rating herein, as 100 percent disabling from March 4, 2016; and a lumbar strain, evaluated as 10 percent disabling since July 25, 1974.  Given the increase in the Veteran's evaluation for his psychiatric condition to a total schedular rating beginning on March 4, 2016, the claim for TDIU is moot as of this date.  VAOPGCPREC 6-99; 64 Fed. Reg. 52,375  (1999); 38 U.S.C.A. § 1114 ; 38 C.F.R. § 3.350 , 3.341, 4.16(a).  The remaining question, therefore, is whether he is entitled to TDIU prior to March 4, 2016. 

In an October 1987 Application for Increased Compensation Based on Unemployability, VA Form 21-8940, the Veteran reported that he had not worked since 1977 due to his nervous condition.  In his April 2010 VA Form 21-8940, the Veteran reported that he had been unemployable due to his service-connected psychiatric disability since approximately 1990 (20 years prior to his 2010 claim for TDIU).  He has also reported on VA examination that he has not worked since his discharge from the Army in 1974.  The Veteran did not meet the schedular criteria for a TDIU prior to March 4, 2016.  However, as noted above, a total disability rating may still be assigned on an extraschedular basis, if the evidence shows that the Veteran was in fact unemployable due to service-connected disabilities.  See 38 C.F.R. § 4.16 (b).

Social Security Administration (SSA) records show that the Veteran was granted disability benefits, due to his schizophrenic disorder, as of July 1974.  SSA records also show that during a private psychiatric evaluation in August 1976, the Veteran was determined to not be able to maintain gainful employment.  However, a May 1977 Disability Determination Report from the SSA notes that the Veteran's benefits were ceased in August 1976 due to medical improvement, and that the then current medical evidence revealed that there was no indication of severe constriction of interest, marked restriction of daily activities, deterioration in personal habits, or seriously impaired ability to relate to others, and that there was no evidence of neurological abnormalities.  Based on this information, it was determined that the Veteran was no longer under a disability, and his disability benefits were ceased.  A subsequently issued Notice of Reconsideration from the SSA also notes that by August 1976, it was determined that the Veteran was able to do substantially gainful work.

On VA examination in January 1975, it was noted that the Veteran was a high school graduate who lived at home with his parents and had never been gainfully employed.  

On VA examination in September 1976, it was noted that the Veteran had been unemployed since his discharge from the Army in 1974; that he was hospitalized at the VA Hospital from January 1975 to February 1975 and diagnosed with latent schizophrenia; and that he had been awarded full compensation and Social Security pension.  He reported at that time that he had been refused vocational rehabilitation and denied opportunities for work.

On VA examination in May 1985, it was noted that the Veteran had not worked since leaving the military in 1974.  He was diagnosed with paranoid schizophrenia, and noted by the examiner to be incompetent and unemployable.  No explanation is given for this opinion.

The October 2010 VA mental disorders examiner concluded that there was no available information to indicate that the Veteran was unemployable due to a mental disorder.  In this regard, he noted that while the Veteran was diagnosed with
schizophrenia in 2005, the treatment note did not refer to any psychotic symptoms.  He also noted that treatment notes from 2010 also do not refer to hallucinations.  There was a reference in the April 2010 note to paranoia, although the Veteran was smiling when he described this, which is uncommon for someone experiencing paranoia.  The examiner also noted that the Veteran had been assigned a GAF score of 60, based on the 2010 treatment notes and the October 2010 examination, which was indicative of mild/moderate impairment in occupational or social functioning, and was not severe enough to prevent an individual from working.
The October 2010 VA spine examiner opined that, based on the results of the examination, the Veteran was capable of sedentary work, such as clerical/office work, data entry, telephone sales, and retail sales, with limited standing.  He did not give a rationale for this opinion.

The January 2016 VA spine examiner noted that the Veteran's low back disability did not impact his ability to work.  The examiner did not provide a rationale for this finding.  

The medical evidence of record indicates that the Veteran may have been unemployable due to a service-connected disability, specifically schizophrenic disorder, at some point prior to March 4, 2016.  However, the evidence also shows that his disability may have undergone periods of improvement.  There is no probative medical opinion of record addressing specifically whether the Veteran was in fact unemployable due to service-connected disabilities at any point prior to March 4, 2016.  There is also no medical opinion of record addressing the combined effect of all the Veteran's service-connected disabilities on his ability to work prior to March 4, 2016.  The Court has held that in the case of a claim for TDIU, the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service-connected disability has on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  In addition, 38 C.F.R. § 4.16 holds that the Board must consider the impact of all of the Veteran's service-connected conditions on his ability to obtain and maintain gainful employment. 

The Court has held that VA has an obligation to obtain retrospective medical opinions in instances where there is competent evidence suggesting that a higher rating may be appropriate during a relevant period but insufficient clinical evidence to determine whether such an increase is, in fact, warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).  The Board also notes that the ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; rather, that determination is for the adjudicator.  38 C.F.R. § 4.16 (a) (2015); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity.  38 C.F.R. § 4.10 (2015); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  In light of the evidence noted above, the Board finds it necessary to remand the issue of entitlement to a TDIU prior to March 4, 2016, in order for a VA examiner to provide a retrospective medical opinion as to whether the Veteran was unemployable due to the combined effect of his service-connected disabilities.

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, provide the Veteran's claims file to an appropriate clinician to provide a retrospective opinion regarding the impact of the Veteran's service-connected disabilities on his ability to work, prior to March 4, 2016.  An in-person examination is only required if deemed necessary by the examiner. 

The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

a.  If a new examination is warranted, the examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding. 

b.  Based on a review of the claims file, the examiner must, for the period prior to March 4, 2016, provide a functional assessment of the Veteran's service-connected disabilities and his ability to work consistent with his education and occupational experience, and without consideration of his age or non-service-connected disabilities. 

c.  The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

2.  The AOJ must review the claims file and ensure that the foregoing development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

3.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


